Case 13-11580 Doc77 Filed 07/26/19 Page 1 of 32

THE UNITED STATES BANKRUPTCY COURT
MIDDLE DISTRICT OF NORTH CAROLINA

IN RE:
NOTICE OF WITHDRAWAL OF

APPEARANCE AND SUBSTITUTION
OFCOUNSEL

ee

 

NOTICE OF SUBSTITUTION OF COUNSEL

COMES NOW Joseph J. Vonnegut of the Hutchens Law Firm LLP and gives notice of his
appearance in place of S. Troy Staley who has withdrawn his position with Hutchens Law Firm
LLP. The undersigned hereby requests that all pleadings, motions, notices, correspondence and
other papers relating to S. Troy Staley’s representation of any party in the cases listed in Exhibit
“A,” attached hereto and incorporated herein by reference, be sent to the undersigned at the address

listed below.

This, the 26" day of July 2019.

HUTCHENS LAW FIRM LLP

BY: /s/: Joseph J. Vonnegut
JOSEPH J. VONNEGUT

NC State Bar No: 32974

Post Office Box 2505

4317 Ramsey Street

Fayetteville, North Carolina 28302

Phone: (910) 864-6888

Fax: (910) 864-6177

Email: joe. vonnegut@hutchenslawfirm.com

Consented to:

/s/: S.Troy Staley

S. Troy Staley

NC State Bar No: 43229
Select a Case

There was 1 matching person.

There were 700 matching cases.

Name Case No.

Staley,
Stephen

Troy (aty)
(700 cases)

12-80111

13-11580
13-51466
13-51518

13-80274
13-80847
13-81114
13-81268

13-81342

13-81360
13-81443

13-81514

13-81581

14-10025

14-10062

14-10066

Case Title

Efrain Domingo Barnet

Wiley Reed Briggs and
Cathy Sellars Briggs

Amanda Rachel Kelley

Elizabeth Ann Jacobs
Chavis

Katina Ann Bullock
Gary Bernard Colson
Regina Hunt

Peggy A Harris

John A. Cradle and Lynette
D. Cradle

Steven Charles Hawkins
and Mary Beth Hawkins

Robbin Devone Carrington

Tammy Russell-Williamson

Jared Mitchell McDonough
and Roxanne Lea
McDonough

Jerry Michael Scott, Jr and
Tracy Gillis Scott

Marshall Therell Tillett

Thomas Worthy Cole, Sr.
and Kathleen Harris Cole

Chapter /
Lead BK
case

13

13
13
13

13
13
13
13

13

13
13

13

13

13

13

13

Date
Filed

01/24/12

12/05/13

11/22/13

12/09/13

02/27/13
07/07/13
09/04/13
10/08/13

10/24/13

10/28/13
11/08/13

11/26/13

12/17/13

01/10/14

01/24/14

01/26/14

Case 13-11580 Doc77 Filed 07/26/19 Page 2 of 32

    
 

Party
Role

N/A

N/A

N/A

N/A

N/A
N/A
N/A
N/A

N/A

N/A
N/A

N/A

N/A

N/A

N/A

N/A

EXHIBIT
Saat

Date
Closed

N/A

N/A
N/A
N/A

N/A
N/A
N/A
N/A

N/A

N/A
N/A

N/A
N/A
N/A

N/A

N/A
Case 13-11580 Doc77 Filed 07/26/19 Page 3 of 32

14-10227 Gladys Esther Lopez 13 03/04/14 N/A N/A

14-10510 Sherman Dwight Watkins 13 05/08/14 N/A N/A
Wyatt James Davis, Jr, and

14-10525 Donna Davis 13 05/12/14 N/A N/A
Roger Dale Parrish, Jr. and

14-10536 Tracey Coble Parrish 8 Os/4i4 N/A N/A
Jeffrey Paul Cosgrove and

14-10604 Andrea Ann Cosgrove 13 05/0/14 N/A N/A

14-10651 Gwendolyn Lindsey Diggs 13 06/10/14 N/A N/A
Dwight Cramer Thomas, Jr.

14-10623 and Kristie Paylor Thomas 13 O6/I/l4 N/A N/A
Warren Stephen Ford and

14-10680 Tina Marie Ford 13 06/16/14 N/A N/A

14-10713 Roberta Morris Watlington 13 06/25/14 N/A N/A
Michael Ray Overman and

14-10744 Flizabeth Pauline Overman 13 06/30/14 N/A N/A

14-10752 James Daryl Lewis and 43 07/0214 N/A N/A
Jeanie Holt Lewis
Charles Ray Lednum and

14-10764 Margaret Nixon Lednum 13 07/03/14 N/A N/A

14-10769 Penny M Wells and Richard 5 0705/14 N/A N/A
J Wells

14-10806 Avis Denise Miller 13 07/15/14 N/A N/A

14-10845 Michael Neal Calhoun and 3 07/23/14 N/A N/A
Tammy Sheila Calhoun

14-10899 Lawana Michelle Best 13 ogs/ol/l4 N/A N/A

1411194 erence Devon Moss and, 10/13/14 N/A N/A
=== Leshon Palmer Moss

14-1014 Limothy A Joyce and Kara 1, 1o/16/l4 N/A N/A
——=— Nelson Joyce

Tyrone Randolph Griffith
14-11215 and Simone Andrea Griffith 13 lo/l6/l4 N/A N/A
14-11237. Felix Antonio Vindel 13 10/22/14 N/A N/A
14-1125 Christopher Wayne Spigle  , 10/31/14 N/A N/A

and Dawn Michelle Spigle
14-11416 John Aaron Schmidt 13 12/05/14 N/A N/A
Case 13-11580 Doc77 Filed 07/26/19 Page 4 of 32

14-50079
14-50152
14-50268
14-50303

14-50313
14-50334
14-50350

14-5036]

14-50462

14-50485

14-50514
14-50529

14-50552

14-50572
14-50579

14-50637

14-50730

14-50742

14-50746

14-50783
14-50816

14-50927

Dimitri Z. Pitovski

David Burnett and Belinda
Kay Burnett

Michael Gray Goins

Leverne Grooms, Jr. and
Penny Marie Grooms

Jeffrey Dwain Lumsden
Janice Carolyn Battle Kelly
Kirk Landon Huffman

Jodi Chapman Cape and
James Edward Cape

LaShundra Deva Hairston
Goodwin

Bryan M Hodgson and
Caroll B Hodgson

Leni Cecilia Lebron
Mary Ann Redding

Derrick Wayne Bell and
Chanda Laurel Bell

Heather Marie McMurray
Barbara Jean Cranford

Eben C, Snow and Michelle
M. Snow

Phoebe Calvert Thomas

Robert Edward Stevenson
and Cynthia Mault
Stevenson

Martin Anthony Hicks and
Andrea Yancey Hicks

Richard Edward Utt and
Amanda Shea Reaves Utt

Sandra Denise Tuttle

Douglas Nelson Pegram and
Carol Sue Knott Pegram

13

13

13

13
13

13

13
13

13

13

13

13

13

13

13

01/27/14

02/17/14

03/18/14

03/26/14

03/27/14
03/31/14
04/01/14

04/02/14

04/29/14

05/03/14

05/15/14
05/20/14

05/23/14

05/28/14
05/28/14

06/09/14

06/30/14

07/03/14

07/07/14

07/18/14

07/25/14

08/21/14

N/A

N/A

N/A

N/A

N/A
N/A
N/A

N/A

N/A

N/A

N/A
N/A

N/A

N/A
N/A

N/A

N/A

N/A

N/A

N/A

N/A

N/A

N/A

N/A

N/A

N/A

N/A
N/A
N/A

N/A

N/A

N/A

N/A
N/A

N/A

N/A
N/A

N/A

N/A

N/A

N/A

N/A

N/A

N/A
Case 13-11580 Doc77 Filed 07/26/19 Page 5 of 32

14-50946
14-51055

14-51100

14-51105

14-51126
14-51374

14-51409

14-80006

14-80037

14-80063
14-80283
14-80357
14-80381

14-80387
14-80459

14-80517

14-80532

14-8067]

14-80699
14-80717
14-80795

14-80800

Gregory Wayne Isom and
Jodi Shannon Isom

Phillip John McHone
Sabrina Renee Reynolds

Terrance Denard Hillian, Sr.
and Shameka Latrina
Thompson Hillian

Flint Junior Hickman and
Sharon Taylor Hickman

Judy Barbara Collins Joyce

Erica Marie Hamilton
Avery

Rodney Romell McRae and
Ann Denise Harris McRae

James A Walker, Jr and
Teresa B Walker

Tonia Lafaye Alston
Brenda Gooch Young
Elneter Stroud Mack
Bonita Smith McKoy

Edgar Gabriel Salinas and
Martha Amparo Sanchez

Katherine Catrice Burton

Phillip M Seib and Christine
D Seib

Charles A. Brewster and
Tina R. Brewster

Thomas Lee Parham, Sr.
and Pamela Evette Parham

Royster Thorne Harris, Jr.
and Patricia Rochelle Harris

Sean Douglas Mosley

John D Morgan and Erika
M Morgan

Sadie Pearl Brown

13

13
13

13

13

13

13

13

13
13
13
13

13

13

13

13

13

13

13

13

08/26/14
09/24/14

10/02/14

10/03/14

10/13/14

12/17/14

12/30/14

01/03/14

01/13/14

01/21/14
03/17/14
04/02/14
04/09/14

04/10/14

04/30/14

05/12/14

05/16/14

06/19/14

06/26/14

06/30/14

07/18/14

07/18/14

N/A
N/A

N/A

N/A

N/A

N/A

N/A

N/A

N/A

N/A
N/A
N/A
N/A

N/A

N/A

N/A

N/A

N/A

N/A

N/A

N/A

N/A

N/A
N/A

N/A

N/A

N/A

N/A

N/A

N/A

N/A

N/A
N/A
N/A
N/A

N/A

N/A

N/A

N/A

N/A

N/A

N/A

N/A

N/A
14-80885
14-80889

14-80928
14-80935

14-80942

14-80948

14-81007
14-81110
14-81124
14-81208
14-81237
14-81307
14-81325

14-81354

14-81396

14-81397
14-81422

15-10053

15-10064

15-10082
15-10095
15-10132

15-10153

15-10163

Mamie Delores Gill
Kevin R Kulp

William L Kearney and
Alice B Kearney

Zandra Shantell Joiner

Dolphin Bullock and Karen
W. Bullock

Kevin Jermel Thompson
and Zakilya Lavonda Taylor

Tina M Jackson

Vanessa Roland Farrington
Travis Lynn McNeill
Phyllis G Hawes

Cheryl A Brewer

Pamela E Brodie

Sharon Rose Rhoden

Phelix Lee Clark and
Francine Virginia Clark

Alan Gary Bowden and Lisa
Whitmire Bowden

Nakia Monike Atkins
Orlando McKinley Powell

George Gardner Harris and
Donna Lynne Harris

Donald Joseph Pennington
and Tonia Butler
Pennington

Teresa A. Symons

Lonnie Chea Lindsay and
Marla Charlene Lindsay

Alonzo Ray Florence

Lawrence W Carter and
Laverne Nanette Carter

Ryan Keith Wells and Mary

13

13
13
13
13

13

13

13

13

08/12/14
08/13/14

08/21/14

08/22/14

08/25/14

08/26/14

09/12/14
10/09/14
10/14/14
10/31/14
11/05/14
11/21/14
11/25/14

12/08/14

12/17/14

12/17/14
12/23/14

01/21/15

01/23/15

01/29/15

01/30/15

02/10/15

02/13/15

02/18/15

Case 13-11580 Doc77 Filed 07/26/19 Page 6 of 32

N/A
N/A

N/A

N/A

N/A

N/A

N/A
N/A
N/A
N/A
N/A
N/A
N/A

N/A

N/A

N/A
N/A

N/A

N/A

N/A

N/A

N/A

N/A

N/A

N/A
N/A

N/A

N/A

N/A

N/A

N/A
N/A
N/A
N/A
N/A
N/A
N/A

N/A

N/A

N/A
N/A

N/A

N/A

N/A

N/A

N/A

N/A

N/A
15-10203
15-10420
15-10430
15-10434

15-10442

15-10456

15-10559
15-1058]
15-10585
15-10637

15-10719

15-10726

15-10756

15-10805

15-10810

15-10817
15-10951
15-10982
15-11053
15-11076

15-11082

15-11102

Hinshaw Wells

April Marie Blackwell
Robert Hines Staton
Jackie Leigh Horner
Angela Lorraine Nixon

John Robert Jones, IIT and
Susan Hobbs Jones

David Mark Moon, Sr. and
Susan Bradshaw Moon

Ricky Davis Farrar and
Bonita Siler Farrar

Donna Rodgers Tate

Melissa Wallace and Cheryl
Ann Whalen

Natasha Hanhan Ganim

Marvin Tyrone England and
Christel Daye England

Charles Stubbs and Vickie
Moore Stubbs

Brian Keith Leatherman and
Michelle Jarrett Leatherman

Patricia Ann Williams

Raymond Thomas
McNaughton and Michelle
Lynn McNaughton

Derrick Deshaun Reed
Lashelle Bethea

Marie Woods Hellier
Jeanne Renee Beck
Joseph Weldon Ferree, Jr.

Robert Lee Richardson and
Pamela Fern Richardson

William E Myers, Sr. and
Kimberly W Myers

13

13

13

13

13

13

13

13
13
13
13
13

13

13

02/27/15
04/21/15
04/24/15
04/24/15

04/28/15

04/30/15

05/22/15

05/28/15

05/28/15

06/10/15

06/30/15

06/30/15

07/12/15

07/27/15

07/29/15

07/30/15
09/03/15
09/10/15
09/29/15
10/02/15

10/02/15

10/08/15

Case 13-11580 Doc77 Filed 07/26/19 Page 7 of 32

N/A
N/A
N/A
N/A

N/A

N/A

N/A

N/A

N/A

N/A

N/A

N/A

N/A

N/A

N/A

N/A
N/A
N/A
N/A
N/A

N/A

N/A

N/A
N/A
N/A
N/A

N/A

N/A

N/A

N/A

N/A

N/A

N/A

N/A

N/A

N/A

N/A

N/A
N/A
N/A
N/A
N/A

N/A

N/A
Case 13-11580 Doc77 Filed 07/26/19 Page 8 of 32

15-11150 William Don Taylor and

Angela Sessoms Taylor 13 1021/15 N/A N/A
15-11167 Melissa Renay Terrell 13 10/26/15 N/A N/A
15-11177 Kevin Lee Moore 13 10/28/15 N/A N/A
15-11180 Richard Joseph Holland 13 10/29/15 N/A N/A
15-11183 Shakeesha Kianna Jones 13 10/29/15 N/A N/A
15-11184 Charles Brian Marcus 13 10/29/15 N/A N/A
Donald Ray Crump and
15-11242 Linda Gail Crump 13 11/13/15 N/A N/A
Deon Slyvanus Larose and
15-11293 Laquetia Williams Larose 13 11/25/15 N/A N/A
Don Douglas Cornelious
15-11315 Wright and Cynthia Banks 13 1130/15 N/A N/A
Wright
Phillip Wayne Ryan and
15-11325 Sally Anne Ryan 13 12/07/15 N/A N/A
15-11367 Donna Suits Hallenbeck 13 12/2215 N/A N/A
15-11394 Raymond Allen Billings 13 12/31/15 N/A N/A
15-50005 Luis Artuto Yucra and 13 O103/15 N/A N/A
Susan Hawes Yucra
15-50030 Misty Dawn Deal 13 01/14/15 N/A N/A
15-50031 Henry Thomas Liles 13 O1/14/15 N/A N/A
15-50054 Shirley Ann Lindsay 13 01/22/15 N/A N/A
Timothy Melvin Gentry and
15-50079 Sarah Cameron Tilley 13 01/29/15 N/A N/A
Gentry
Theodore Nicholas
15-50098 Kalamatas and GretchenK 13 02/04/15 N/A N/A
Kalamatas
15-50109 Dennis Lee Clayton and 43 o2/06ls N/A N/A
Tamra Aimee Clayton
15-50147 Katrina Nadine Brandon 13 02/19/15 N/A N/A
15-50338 Gilbert Richard Clark, Jr. 13 04/01/15 N/A N/A
15-50349 Patricia Dawn Pearman 13 04/06/15 N/A N/A

15-50390 Dawn Camille Whitley 13 04/17/15 N/A N/A

 
Case 13-11580 Doc77 Filed 07/26/19 Page 9 of 32

15-50471 Julie Deanna Lowe Nemeth 13 05/08/15 N/A N/A

15-50474 Sarah S Arnder 13 05/11/15 N/A N/A

15-50482 Charles James Freytag 13 05/12/15 N/A N/A

15-50544 Katherine Henri Scott 13 05/28/15 N/A N/A

15-50545 Clarence Eugene Cowan, Jr. 13 05/28/15 N/A N/A
Troy Kevin McEwan and

15-50617 Bernice Cecelia Quammie- 13 06/15/15 N/A N/A
McEwan

15-50651 Sherri Wilson Hooker 13 06/25/15 N/A N/A

15-50666 Brian Daniel Mabe 13 06/30/15 N/A N/A
Marcus Tyler Dean and

15-50694 Meghan Willis Dean 13 07/08/15 N/A N/A

15.50769 Ponald Ray Peoples and 3 0729115 N/A N/A
Tammy Holmes Peoples
Bryan Keith Wall and

15-50765 Monica Ann Wyatt Wall 13 07/30/15 N/A N/A
Joseph R Forrest and

15-50767 Christie L Forrest 13 07/30/15 N/A N/A

15-50775 Terrance Wayne Matthews 13 07/31/15 N/A N/A

15-50836 Lavonia Darlene Hardison 13 08/14/15 N/A N/A

15-50844 Patricia Anne Miller 13 08/18/15 N/A N/A

15-50848 Kaci Danielle Crider 13 | 08/19/15 N/A N/A

15-50930 Patrece Marcele Lyles 13 09/09/15 N/A N/A
Eugene Howell Jackson and

15-50946 Patricia Ruth Jackson 13 O9/11/15 N/A N/A

15-50970 Linda Jane Soulsby 13 O9/18/15 N/A N/A

15-51001 Kevin Micheal Rainey 13 09/29/15 N/A N/A
Daymion Eric Stevens and

15-51046 Danielle Antionette Stevens 13 10/09/15 N/A N/A

15-51083 Richard Scott Chambers 13 10/20/15 N/A N/A

15-5104 Stephen Mark Harris, Jrand 5 10/20/15 N/A N/A

= =S Elisha Naomi Harris

1.51124 Tommie Lee Wright and 13 10/29/15 N/A N/A

Carolyn Pompey Wright
15-51125

15-51140

15-51160

15-51167

15-51174

15-51199

15-51206

15-51264

15-51276

15-51284

15-80026

15-80031

15-80055

15-80086

15-80109

15-80137

15-80141

15-80159

15-80180

Gary Duane Bowers and
Sandra Merritt Bowers

Sammie Lee Wagner, Sr.
and Sylvia Varnell Wagner

Eric Russell Barton

Johnny Lowrence Owens,
Jr. and Elizabeth Yvette
Roberts Owens

Gregory Neil Barker

Mervin Edison Ritchens, Sr.

and Memphis Loretta
Wallace Ritchens

Danielle Marie James

Michael Sterling Smith and
Elizabeth Karslake Smith

Randy James Spratt and
Cleila Beatrice Spratt

Martin Allen Kellum, Sr.
and Sharrika Lamonica
Young

Fabian M Williams, Sr. and
Audrey C Stevens-Williams

Robert Elliott Henderson

Raymond Arthur Winstead
and Mary Lou Winstead

John Wesley Rhodes, Jr.

Pablo E. Gomez Rivera and
Veronica del Carmen
Henriquez Ventura

George Powell and Crystal
Powell

James B Downey
John E Dailey, Jr.

Leon Tremayne
DeGraffenreidt and Arcacia
Gooch DeGraffenreidt

Matthew Curtis Miller and

13

13

13

13

13

13

13

13

13

13

13

13

13

13

13
13

13

10/29/15

10/31/15

11/09/15

11/12/15

11/12/15

11/18/15

11/19/15

11/30/15

12/08/15

12/10/15

01/09/15

01/12/15

01/20/15

01/28/15

02/02/15

02/06/15

02/06/15
02/13/15

02/20/15

Case 13-11580 Doc77 Filed 07/26/19 Page 10 of 32

N/A

N/A

N/A

N/A

N/A

N/A

N/A

N/A

N/A

N/A

N/A

N/A

N/A

N/A

N/A

N/A

N/A
N/A

N/A

N/A

N/A

N/A

N/A

N/A

N/A

N/A

N/A

N/A

N/A

N/A

N/A

N/A

N/A

N/A

N/A

N/A
N/A

N/A
Case 13-11580 Doc77 Filed 07/26/19 Page 11 of 32

15-80207
15-80211
15-80221
15-80224
15-80256
15-80257

15-80264

15-80267

15-80275

15-80278

15-80341

15-80368
15-80461
15-80500
15-80517
15-80526
15-80617

15-80647

15-80707
15-80725
15-80749
15-80823
15-80829

15-80830
15-80899

Clarissa Dunckel Miller
Derek Purcell

Barbara Kaye Smither
Hope Lang Ivory
Deborah Lunsford Wilson
Anna L Schuppan

Chad Bradley Shue and
Suzanne Oenning Shue

Sylvester E Essien and
Christiana S Essien

Brenda S Isley

Santonio Vershawn
Marshall and Lakesha
Harper Marshall

John Barry Chambers and
Linda Jones Chambers

Clinton R Thompson
Priscilla Irene Tarleton
Anthony George Thompson
William Lawrence Wallace
Brenda B. Forsyth

Wendy Margarita Soriano

Wilfredo Minguela and
Geraldine Marie Minguela

Jason Lee Satterfield and
Amanda Nicole Satterfield

Barry Lamont Johnson

Oscar Harold Pace, Jr. and
Carla West Pace

Tracie Lynn Ham

David LaMarre Zeits and
Mary Ann Zeits

Heather Berkheimer

Glenda Mathis

13

13

13

13

13
13
13
13
13
13

13

13

13

13

13

13
13

02/26/15
02/27/15
03/03/15
03/03/15
03/10/15
03/10/15

03/11/15

03/12/15

03/13/15

03/13/15

03/31/15

04/08/15
04/29/15
05/11/15
05/14/15
05/18/15
06/09/15

06/15/15

06/29/15

06/30/15

07/08/15

07/28/15

07/29/15

07/29/15
08/14/15

N/A
N/A
N/A
N/A
N/A
N/A

N/A

N/A

N/A

N/A

N/A

N/A
N/A
N/A
N/A
N/A
N/A

N/A

N/A

N/A

N/A

N/A

N/A

N/A
N/A

N/A
N/A
N/A
N/A
N/A
N/A

N/A

N/A

N/A

N/A

N/A

N/A
N/A
N/A
N/A
N/A
N/A

N/A

N/A

N/A

N/A

N/A

N/A

N/A
N/A
Case 13-11580 Doc77 Filed 07/26/19 Page 12 of 32

15-80904

15-80966

15-80972
15-80973
15-81006
15-81012

15-81062

15-81080
15-81122
15-81138

15-81144
15-81217

15-81229

15-81239

15-81261

15-8127]

15-8128]

15-8129]

15-81313

15-81348

15-81356

15-81362

15-81384

Phyllis Toppin Melton
Shelby T. Hargrove
Ganiat Abisola Lawal
Richard Louis Rogers, Sr.
Faye Trementes Kersey
Terri Gentry Carrington

Bryant David Elder and
Camellia Murray Elder

James Lee Williams and
Pamela Sue Williams

David Anthony Kovach

Timothy Dallas Fuller, Sr.
and Janet Beeker Fuller

LaRue Burke Wilson
Natasha Rogers

James Andrew Floyd and
Pamela Boahn Floyd

Francis J Joseph and
Catherine Joseph

Bryce Duane Meyers
Tamara B Hayes
Stephanie Renee Robeson

Theophilus Lee Scott and
Sherry Johnson Scott

Eric Carlos Sconiers and
Erica Trimika Sconiers

Allen Wayne Faucette, Jr.
and Elizabeth L Faucette

William T Glenn and Debria

D Morton-Glenn

Nelson A Fuentes and
Lilybeth Otero-Fuentes

Joseph L Peten, Jr and
Barbara A Peten

13
13

13
13
13

13

13

13

13

13
13

13

13

13
13
13

13

13

13

08/17/15
08/28/15
08/28/15
08/31/15
09/08/15
09/09/15

09/24/15

09/30/15

10/08/15

10/13/15

10/15/15
11/04/15

11/06/15

11/10/15

11/16/15
11/18/15
11/20/15

11/24/15

12/01/15

12/11/15

12/15/15

12/16/15

12/23/15

N/A
N/A
N/A
N/A
N/A
N/A

N/A

N/A

N/A

N/A

N/A
N/A

N/A

N/A

N/A
N/A
N/A

N/A

N/A

N/A

N/A

N/A

N/A

N/A
N/A
N/A
N/A
N/A
N/A

N/A

N/A

N/A

N/A

N/A
N/A

N/A

N/A

N/A
N/A
N/A

N/A

N/A

N/A

N/A

N/A

N/A
Case 13-11580 Doc77 Filed 07/26/19 Page 13 of 32

16-10034

16-10035

16-10045

16-10061
16-1017]
16-10258
16-10269
16-10311

16-10329

16-10349

16-10355

16-10375

16-10403
16-10526
16-10531
16-10537
16-10543

16-10552
16-10553
16-10569

16-10681
16-10689
16-10719
16-10726
16-10732

Andria D. Simpson

Steven Jacob Lusk and
Rebecca Jowell Lusk

James Leon Harvey and
Lisa Marie Harvey

Danielle Chesser Tyler
Helena M Metcalf
Ronald Brandon Royal
Lee Nathaniel Lewis
Vicki Jo Burgess

James Thorne, Jr. and Mary
Walker Thorne

Hugh Thomas Mitchell, Jr.
and Carla Hinson Mitchell

George Kenneth Wilson and
Amber Beatrice Wilson

Edwin Maurice Lindsay and
Yvonne Latrish Lindsay

Robin Lee Nelson
Kristie Dawn Briggs
Sherry Smith Collins
Dawn Denise Holt
Teresa Yates Shelton

Daniel Lynn Starrett and
Faye Crickenberger Starrett

Sue Allen Mitchell

Jason Edward Dawkins and
Amanda McNeill Dawkins

James Wright

Joseph B. Sutton
Angela Marie Freeman
Jennifer Diana Williams

Sara Elizabeth Bynum

13

13

13

13

01/19/16

01/19/16

01/21/16

01/27/16
02/25/16
03/16/16
03/21/16
03/31/16

04/05/16

04/08/16

04/12/16

04/15/16

04/26/16
05/26/16
05/26/16
05/26/16
05/27/16

05/31/16

05/31/16

06/01/16

07/05/16
07/07/16
07/18/16
07/19/16
07/20/16

N/A

N/A

N/A

N/A
N/A
N/A
N/A
N/A

N/A

N/A

N/A

N/A

N/A
N/A
N/A
N/A
N/A

N/A

N/A

N/A

N/A
N/A
N/A
N/A
N/A

N/A

N/A

N/A

N/A
N/A
N/A
N/A
N/A

N/A

N/A

N/A

N/A

N/A
N/A
N/A
N/A
N/A

N/A

N/A

N/A

N/A
N/A
N/A
N/A
N/A
Case 13-11580 Doc77 Filed 07/26/19 Page 14 of 32

16-10768

16-10790
16-10880
16-10919
16-10950
16-10985
16-11021
16-11043
16-11095
16-11114
16-11233

16-11234

16-11240
16-11297

16-11298

16-11306
16-11350
16-11356

16-11366

16-11367

16-11368
16-11376
16-50021

16-50049
16-50062

Carl S, Freeman and Karen
Tilley Freeman

Tenika Lee Foster
Alexis Ann Buzuma
Robert Joseph Rhymer
Gloria Deete Scearce
Irving Perez,

Audrean Faith Dixon
Ronta Maurice Johnson
Kristy D. Johnson-Boles
Donna Ann Holt

Queen Hayes Covington

William Thomas Whitley
and Isadora Horne Whitley

Jamie Earl Brown
Liam Michael Moskowitz.

Melvin Lee Sauls and
Toshika Aiken Sauls

Vanessa Peay Glenn
RaVonda Carney Meachem
Darry Robinson

Christopher David Hughes
and Alina Kaye Hughes

Charles Wilson Northcutt,
Jr. and Kathy Anne
Northcutt

Tommy Edward Lucas and
Vickie Lynn Lucas

Jill Eileen Triplett

James Allen Fox and
Jennifer Bishop Fox

Michael Anthony Settle, Sr.
Eddie Ricardo Small

13
13

13
13
13
13
13
13
13

13

13
13

13
13
13

13

13

13

13

13
13

07/27/16

07/31/16
08/19/16
08/30/16
09/07/16
09/16/16
09/26/16
09/29/16
10/10/16
10/14/16
11/15/16

11/15/16

11/16/16
12/01/16

12/01/16

12/02/16
12/16/16
12/19/16

12/21/16

12/21/16

12/22/16

12/28/16

01/11/16

01/20/16
01/26/16

N/A

N/A
N/A
N/A
N/A
N/A
N/A
N/A
N/A
N/A
N/A

N/A

N/A
N/A

N/A

N/A
N/A
N/A

N/A

N/A

N/A

N/A

N/A

N/A
N/A

N/A

N/A
N/A
N/A
N/A
N/A
N/A
N/A
N/A
N/A
N/A

N/A

N/A
N/A

N/A

N/A
N/A
N/A

N/A

N/A

N/A

N/A

N/A

N/A
N/A
Case 13-11580 Doc77 Filed 07/26/19 Page 15 of 32

16-50098

16-50100

16-50108

16-50153
16-50172

16-50179

16-50227

16-50230

16-50235
16-50254
16-50275
16-50366
16-50388

16-50392
16-50397
16-50419

16-50433
16-50501
16-50560
16-50615
16-50666

16-50681
16-50696

16-50712

Nona Bradley Hailey

Gerald Lynn Barnes and
Sheila Ann Roberts

Tony Lee Moser and
Jennifer Marie Hunt Moser

Brian Patrick Baker and
Haley Yokley Baker

Lisa Lynn McNaron

Michael Davis Canaday and
Penny Starr Canaday

George William Drake and
Diana Baucom Drake

Jimmy D Page and Cynthia
M Page

Darryl Lavon Oaks

Camesia Somone Goldsmith
Robert Christopher Buckner
Melinda Brock Lowder
Alicia Nicole Mattox

Tito Jermaine White and
Tara Denise White

Averice R. Higgs

Jason Ray Trogdon and
Brooke Sexton Trogdon

Jean Foust Allen
Carolyn Kay Thompson
Mary Woodley Newlin
Mary Denise Frick

Ti Mari Coger

James Jarrod Cheek and
Trenia Felicia Purvis Cheek

Timothy Jerome Wall

Anna Mae Kimbrough
Partlow

13

13

13

13

13

13
13
13
13
13

13

13

13

02/03/16

02/04/16

02/05/16

02/19/16

02/24/16

02/25/16

03/08/16

03/08/16

03/10/16
03/15/16
03/21/16
04/08/16
04/14/16

04/15/16

04/18/16

04/22/16

04/27/16
05/12/16
05/27/16
06/16/16
06/30/16

07/06/16

07/11/16

07/14/16

N/A

N/A

N/A

N/A

N/A

N/A

N/A

N/A

N/A
N/A
N/A
N/A
N/A

N/A

N/A

N/A

N/A
N/A
N/A
N/A
N/A

N/A

N/A

N/A

N/A

N/A

N/A

N/A

N/A

N/A

N/A

N/A

N/A
N/A
N/A
N/A
N/A

N/A

N/A

N/A

N/A
N/A
N/A
N/A
N/A

N/A

N/A

N/A
Case 13-11580 Doc77 Filed 07/26/19 Page 16 of 32

16-50758

16-50773

16-50780
16-50786
16-50825
16-50842
16-50872
16-50877

16-50951

16-50968
16-50974
16-50988

16-50990
16-51069

16-51089

16-51111
16-51133
16-51162
16-51163
16-51182

16-51220

16-5122]

16-51234
16-51259

16-51276

Leafie Jane Dillon

Marshall Lafayette Ihrig, Jr.
and Patricia Evelyn Winkler
Thrig

Stacy Nelson Caudle
Frank James Kelley, II
Yvonne Decarlo Wiley
Benjamin Joel Harrison
Melissa Ann Jones
Teresa Priddy Barnes

Robert Blum Irby and
Debora Lynn McHone

Lonnie June Reavis and
Vicki Montgomery Reavis

Michael Lee Marsh

Jerry Lee Beeding, Sr. and
Darkes Jean Scott Beeding

Teva Olivia Moore
Jennifer Audrey Crouse

Robert James Miller and
Kelly Christine Miller

Terry Daniel Ingram, Sr.
Brenda Sue Loflin Hopkins
Johnny Dwayne Edwards
Mercede Genelle Walker
Elizabeth Lyn Wooten

Lanaye Arlene Vannoy
Whitten

Kimberly Yvette Phillips
Graham-Craven

Anne Covington Johnson
Vicki D. Callaway

Arthur Albert Alquist and
Patti Ann Alquist

13

13

13
13
13
13
13
13

13

13

13

13

13
13

13

13
13
13
13

13

13

13
13

13

07/26/16

07/28/16

07/29/16
07/31/16
08/11/16
08/16/16
08/24/16
08/25/16

09/12/16

09/22/16

09/23/16

09/28/16

09/28/16
10/17/16

10/24/16

10/28/16
11/03/16
11/15/16
11/15/16
11/18/16

11/28/16

11/28/16

11/29/16
12/02/16

12/09/16

N/A

N/A

N/A
N/A
N/A
N/A
N/A
N/A

N/A

N/A

N/A

N/A

N/A
N/A

N/A

N/A
N/A
N/A
N/A
N/A

N/A

N/A

N/A
N/A

N/A

N/A

N/A

N/A
N/A
N/A
N/A
N/A
N/A

N/A

N/A

N/A

N/A

N/A
N/A

N/A

N/A
N/A
N/A
N/A
N/A

N/A

N/A

N/A
N/A

N/A
16-51283

16-51299
16-51345
16-80008

16-80057

16-80065

16-80080

16-80087

16-80090
16-80096
16-80097

16-80105

16-80136
16-80137
16-80138
16-80159
16-80183
16-80231
16-80246
16-80270

16-80358

16-80372
16-80515
16-80547

George Edward Madeja and
Tamara Lynn Ballard
Madeja

Dawn Renee Elliott
Gary A Bigelow
Linda H Griffin

Erwin Bumpass and Angela
Bumpass

Curtis Edward MacMiller
and Joetta Louise
MacMiller

Keith Wayne Bryant and
Amy Jo Bryant

Robert Virgil Johnson and
Sandra Marie Johnson

Sharon J Whitted Bason
Isabelle Blackwell
Rebecca Ann Spencer

David Howard Lineberger,
Jr, and Tracy Renee Finley

Latoria Waters Britto
Alberta Trent

James Larry Benton
Karen Renee Johnson
Angela Suzanne Domingo
Hilda Gethers Monroe
Carolyn Morris Ham
Josette Delores Greene

Michael Richard Forrest and
Rhoda Ann Forrest

Della D. Hart
Paul Russell Loman, II

Sampson Wesley Brookins

12/12/16

12/15/16
12/29/16
01/07/16

01/25/16

01/27/16

01/30/16

02/02/16

02/03/16
02/04/16
02/04/16

02/09/16

02/17/16
02/17/16
02/17/16
02/24/16
02/29/16
03/15/16
03/18/16
03/28/16

04/26/16

04/28/16
06/14/16
06/23/16

Case 13-11580 Doc77 Filed 07/26/19 Page 17 of 32

N/A

N/A
N/A
N/A

N/A

N/A

N/A

N/A

N/A
N/A
N/A

N/A

N/A
N/A
N/A
N/A
N/A
N/A
N/A
N/A

N/A

N/A
N/A
N/A

N/A

N/A
N/A
N/A

N/A

N/A

N/A

N/A

N/A
N/A
N/A

N/A

N/A
N/A
N/A
N/A
N/A
N/A
N/A
N/A

N/A

N/A
N/A
N/A
Case 13-11580 Doc77 Filed 07/26/19 Page 18 of 32

16-80548
16-80550

16-80596

16-80598
16-80618
16-80635
16-80660
16-80753
16-80870

16-80991
16-81014

16-81047

16-81088

16-81089

16-81099
16-81108
16-81109

16-81132

17-10010
17-10018

17-10025

17-10033

17-1012

Beatrice Jeanette Brookins
Pamela Althea Smith

Derrick Wayne Parnell and
Jennifer Wong Parnell

Donnell Privette and Lisa A
Privette

Summer Joanne Medlin

Kelvin Lamort Lipscomb
and Christina Marie Frost
Lipscomb

Angela Marie Cole
Michelle R. Sledge

Joe Scott and Lillie Pearl
Scott

Sherwood Edward Manning
Angela Muriel Pinnix

Steven M Keighley and
Leighanne C Keighley

Timothy Joseph Rudisill
and Shannon Ellis Rudisill

Douglas Kirk Brown, II and
Rachel Marie Brown

Maricoma Steele
Lindy J Gwynn
Kevin L Davis

Benedict Tarongoy Tapales
and Leonora Vergara
Tapales

Tanya Lorraine Leak
Irena Shannon Deloatch

Girard Lucien Bynum, Jr.
and Monique Lavon Bynum

Kevin Lee Giles and Jaimee
Lynn Giles

Marian Denise Hickman

13
13

13

13

13

13

13
13

13

13

13

13
13
13

13

13

13

13

13

06/23/16
06/23/16

07/08/16

07/11/16

07/19/16

07/22/16

07/28/16

08/22/16

09/23/16

11/03/16
11/14/16

11/29/16

12/14/16

12/14/16

12/16/16
12/19/16
12/20/16

12/29/16

01/04/17
01/06/17

O1/12/17

01/13/17

01/31/17

N/A
N/A

N/A

N/A

N/A

N/A

N/A

N/A

N/A

N/A
N/A

N/A

N/A

N/A

N/A
N/A
N/A

N/A

N/A
N/A

N/A

N/A

N/A

N/A
N/A

N/A

N/A

N/A

N/A

N/A

N/A

N/A

N/A
N/A

N/A

N/A

N/A

N/A
N/A
N/A

N/A

N/A
N/A

N/A

N/A

N/A
Case 13-11580 Doc77 Filed 07/26/19 Page 19 of 32

17-10162
17-10219
17-10290
17-10336

17-10413
17-10490

17-10539

17-10557

17-10559
17-10571
17-10592

17-10612
17-10640
17-10743
17-10777
17-10795
17-1081]

17-10847

17-10874

17-10887

17-10936
17-10965

17-10976

Jennifer Privette Treece

Brandon Ray Renfrow and
Danielle Holly Renfrow

Joseph Lee Johnson

Andrea Lynette Lea and
Ruth Ann Price

Christi Lynn Howard
James Tobias Griffin

Jacqueline Whitehurst
Pippens

Samuel James Anderson, Jr.
and May Ratliff Anderson

Jeffrey Wilburn Powers and
Louise Cox Powers

Oliver Michael Turner

Ronald Monroe Hudson and
Brenda Hensley Hudson

Lonnie Leavern Brown
Phillip Dean Taylor
Joyce Phelps Blackwood
Carolyn Robinson Dillard
Lisa Broadie Smith
Teresa Jones Hicks

William Ray Griffin and
Rosa Sugg Griffin

Robert Alan Nichols, Jr. and
Melissa Ann Nichols

George C Jacobs, Jr. and
Penny Taylor Jacobs

Linwood Glenn Miller
Patricia Thornton Hill

Martin Larry Borders and
Veronica McTootle Borders

Kenneth Scott Dillon and

13

13

13

13

13
13

13

13

13

02/10/17

02/24/17

03/14/17

03/23/17

04/05/17
04/25/17

05/05/17

05/11/17

05/11/17

05/15/17

05/19/17

05/24/17
06/01/17
06/30/17
07/11/17
07/14/17
07/18/17

07/26/17

08/03/17

08/07/17

08/17/17
08/24/17

08/28/17

N/A

N/A

N/A

N/A

N/A
N/A

N/A

N/A

N/A

N/A

N/A

N/A
N/A
N/A
N/A
N/A
N/A

N/A

N/A

N/A

N/A
N/A

N/A

N/A

N/A

N/A

N/A

N/A
N/A

N/A

N/A

N/A

N/A

N/A

N/A
N/A
N/A
N/A
N/A
N/A

N/A

N/A

N/A

N/A
N/A

N/A
Case 13-11580 Doc77 Filed 07/26/19 Page 20 of 32

17-10977
17-10988

17-11061

17-1124
17-11137
17-11138

17-11211

17-11219
17-11260

17-11284
17-11304

17-11318

17-11345

17-11395
17-11414
17-11457

17-50030
17-50045
17-50100

17-50112

17-50144

17-50177

Amy Merritt Dillon
Marvette Dunlap Moore

Mark Lee Trexler and
Pamela Renee Trexler

Robert Kearns Stansill and
Marion Driscoll Stansill

Tonya L. Lowe
Robert Lewis Cole

William Sidney Marley, II
and Denise Harrington
Marley

Kendra Elaine Winston

Gene Etheridge Manning
and Linda Wyche Manning

Malik Muhammad Tariq
Joel Rodney Coe

Jeffrey Glen Warner and
Shanna Patrice Warner

Jeffrey Don Newton and
Melanie Kallam Newton

Cleother Barnes Benton and
Mamie Walker Benton

David Wesley Whiting

Emmanuel Christopher
Schepartz

Annie Gray Jones
Heather Renee Sullivan
Joe Louis Dudley

Stephen John Doran and
Sian Doran

James Wesley McCarver
and Ann Martin McCarver

Kenneth Dean James and
Nancy Bagoio Ligan James

Angelo Oliver Bernard and

13
13

13

13

13
13

13

13

13

13

13

13
13
13

13

13

13

08/28/17
08/31/17

09/20/17

10/06/17

10/11/17

10/11/17

10/27/17

10/30/17

11/08/17

11/14/17
11/20/17

11/22/17

11/30/17

12/12/17

12/18/17

12/31/17

O1/11/17
01/13/17
02/01/17

02/06/17

02/14/17

02/23/17

N/A
N/A

N/A

N/A

N/A

N/A

N/A

N/A

N/A

N/A
N/A

N/A

N/A

N/A

N/A

N/A

N/A
N/A
N/A

N/A

N/A

N/A

N/A
N/A

N/A

N/A

N/A

N/A

N/A

N/A

N/A

N/A
N/A

N/A

N/A

N/A

N/A

N/A

N/A
N/A
N/A

N/A

N/A

N/A
Case 13-11580 Doc77 Filed 07/26/19 Page 21 of 32

17-50186
17-50229
17-50233

17-50246

17-50250

17-50288

17-50292

17-50304

17-50346
17-50387

17-50452

17-50471

17-50474

17-50482
17-50490
17-50503
17-50532
17-50541

17-50596

17-50600

17-50602

Audrey Spence Bernard
Kimberly Fick Wagner
David Zane Taylor

Thomas Luther Motter and
Mary Ellen Motter

Johnny Clifford Alston and
Rita Dionne Bennett Alston

Timothy Martin Robertson,
Sr.

Amos Junior Duncan and
Margaret Ann Logan
Duncan

Darrell Cavedo Fleming and
Valerie Lillian Fleming

Kurt Conrad Hagemann and
Kelly Ann Hagemann

Mark Edward Unrue

Shannon Elaine Tutterow
Polk

Brian Lee Nichols and
Christen Nicole Nichols

Robert Michael Walker and
Amorette Kristie Walker

Jose Luis Perales and Rosa
Marin Perales

Sallie Mae Dandridge

Maurice E. Eagle, Jr. and
Diane H Eagle

Brenda Ellaine Humphrey
Ellen Bruce Leak

James Edward Broughman
and Natalia Harea
Broughman

Traci Lynette Bines

James William Baker and
Jennifer Renee Baker

13
13
13

13

13

13

13

13

13

13

13

13

13

13

13

13

13

13

13

13

02/23/17
03/02/17
03/02/17

03/07/17

03/08/17

03/17/17

03/20/17

03/21/17

03/29/17

04/06/17

04/27/17

04/28/17

05/01/17

05/03/17

05/04/17

05/08/17

05/16/17

05/17/17

05/31/17

05/31/17

05/31/17

N/A
N/A
N/A

N/A

N/A

N/A

N/A

N/A

N/A

N/A

N/A

N/A

N/A

N/A

N/A

N/A

N/A

N/A

N/A

N/A

N/A

N/A
N/A
N/A

N/A

N/A

N/A

N/A

N/A

N/A

N/A

N/A

N/A

N/A

N/A

N/A

N/A

N/A

N/A

N/A

N/A

N/A
17-50608

17-50636

17-50704

17-50719
17-50740
17-50757

17-50766

17-50775

17-50783
17-50804

17-50808

17-50814
17-50884

17-50892

17-50924
17-50948
17-50949
17-50958

17-51054

17-51055

17-51063
17-51092
17-51098
17-51110
17-51156

Cheryl Yvette Ross

Van Reaves Powell and
Robin Westmoreland
Powell

Larry Dale Duncan and
Violet Kimberly Duncan

Teresa Coker Elierbrock
James Davenport, HI
Mary A Talbert

John Flavian Selvey and
Janet Marie Kiszka Selvey

Keith Cornelius Davis, Sr.
and Roslind Bell Davis

Nick Wayne Boggs
Mary Smith Jeffreys

Timothy Raymond Poskin
and Stephanie Dawn Poskin

Dixie Rae Reamer
Randy Lee Helms

Emanuel Durgachan
Bacchus

Albert Douglas Floyd, Jr.
Julia Dawn Collins
Brenda Kimbrough Webb
Ninetta Bucy Green

Chad Keith Bullins and
Ashley Hoss Bullins

Alexandria Faye Sechrist
Mills

Nina Booker Walker
Caroline Parker Knox
Todd S. Cooke
Christopher Dean Martin
Ernest Lee White, Jr.

13

13

13
13
13

13

13

13
13

13

13
13

13

13
13
13
13

13

13

13
13
13
13
13

06/01/17

06/12/17

06/29/17

07/03/17
O7/12/17
O7/7/A7

07/20/17

07/24/17

07/26/17
07/29/17

07/31/17

08/01/17
08/22/17

08/24/17

09/01/17
09/11/17
09/11/17
09/13/17

10/05/17

10/05/17

10/07/17
10/12/17
10/16/17
10/17/17
10/27/17

Case 13-11580 Doc77 Filed 07/26/19 Page 22 of 32

N/A

N/A

N/A

N/A
N/A
N/A

N/A

N/A

N/A
N/A

N/A

N/A
N/A

N/A

N/A
N/A
N/A
N/A

N/A

N/A

N/A
N/A
N/A
N/A
N/A

N/A

N/A

N/A

N/A
N/A
N/A

N/A

N/A

N/A
N/A

N/A

N/A
N/A

N/A

N/A
N/A
N/A
N/A

N/A

N/A

N/A
N/A
N/A
N/A
N/A
Case 13-11580 Doc77 Filed 07/26/19 Page 23 of 32

17-51214
17-51252

17-51266

17-51281

17-51286
17-51303
17-51318
17-51338
17-51341
17-51388
17-80003

17-80033

17-80085
17-80086
17-80088

17-80114

17-80148

17-80160
17-80200

17-80230
17-80254
17-80343
17-80374
17-80377

Kenneth Ray Moore

Paul Harvey Cranfill and
Delaine K. Cranfill

Shelby Isaacs Burrow

Frederick Maurice
Campbell and Stephanie
Wellington Campbell

Anthony Robert Ellington
Justin Todd Fisher

Stella Alicia Gillenwater
Shretha Jennings

James Joseph Todd, II
Gregory Grier

Richard Wendell Stuelke

James Frank Chastain, Jr.
and Nancene D. Chastain

Randolph Edwin Hicks, Jr.
and Kathryn Crain Hicks

Annette Moore

Lawrence T Brame, Jr and
Bettie Brame

Sherry L Rogers

Arthur Andrew Sellers, Jr.
and Belinda Edwards
Sellers

Martha Epps Sandlin

Gregory Robert Hamilton
and Patricia Jean Hamilton

Jeffrey Fleming Aiken
Tracy Lynn Brewer
William Brian Fuller

Kathrine Jane Wood

Frederick Douglas Davis, Jr.

13

13

13

13
13
13
13
13
13
13

13

13

13

13

13

13

13

13

13
13
13

13

11/14/17

11/21/17

11/22/17

11/30/17

11/30/17
12/06/17
12/11/17
12/18/17
12/18/17
12/29/17
01/03/17

01/19/17

02/03/17

02/03/17

02/03/17

02/14/17

02/28/17

03/01/17

03/16/17

03/28/17
03/31/17
04/28/17
05/11/17
05/11/17

N/A

N/A

N/A

N/A

N/A
N/A
N/A
N/A
N/A
N/A
N/A

N/A

N/A

N/A

N/A

N/A

N/A

N/A

N/A

N/A
N/A
N/A
N/A
N/A

N/A

N/A

N/A

N/A

N/A
N/A
N/A
N/A
N/A
N/A
N/A

N/A

N/A

N/A

N/A

N/A

N/A

N/A

N/A

N/A
N/A
N/A
N/A
N/A
Case 13-11580 Doc 77 Filed 07/26/19 Page 24 of 32

17-80402
17-80408

17-80409
17-80414
17-80451

17-80480

17-80490

17-80501

17-80502

17-80526

17-80579
17-80583

17-80587

17-80598
17-80610
17-80616

17-80685
17-80693
17-80695
17-80703

17-80715

17-80735

Rufus Lee Mitchell

Robert Lee Burwell and
Wanda Jean Burwell

Tyra Moni Morgan
Kennedy Earl Tripplett
Clayton Keith Rutan

Annis Lorraine Harman-
Sow

Andrew Cole Finch and
Carrie Anne Finch

Michael Anthony Long and
Pamela Smith Long

Pervis Noblin Downey and
Magaline L Downey

John Ervin Harris and
Angela Perry Harris

James Gillam Burleson, Jr.
and Sue B. Burleson

William Paul Fulton, Jr.

Samuel Thomas Gilliland
and Alisha R. Gilliland

Junior Roy Dolinger and
Mary Meadows Dolinger

Gregory Thomas Kay

James E McKoy, Sr. and
Sheila A McKoy

Valerie Cook Lewis
BL Adams, LLC
Barry Maurice Bullock
Mary Williams Howell

Martin Leonard Clebnik and
Phyllis Clebnik

James Alson Valentic and
Sharon Gebbia Valentic

Phillip Jason Lynn and

13

13

13
13
13

05/23/17

05/24/17

05/24/17
05/25/17
06/09/17

06/21/17

06/23/17

06/29/17

06/29/17

07/07/17

07/26/17

07/27/17

07/27/17

07/31/17

08/03/17

08/03/17

08/24/17
08/28/17
08/29/17
08/31/17

09/05/17

09/11/17

N/A

N/A

N/A
N/A
N/A

N/A

N/A

N/A

N/A

N/A

N/A

N/A

N/A

N/A

N/A

N/A

N/A
N/A
N/A
N/A

N/A

N/A

N/A

N/A

N/A
N/A
N/A

N/A

N/A

N/A

N/A

N/A

N/A

N/A

N/A

N/A

N/A

N/A

N/A
N/A
N/A
N/A

N/A

N/A
Case 13-11580 Doc77 Filed 07/26/19 Page 25 of 32

17-80746
17-80759
17-80762

17-80782

17-8079]

17-80937
17-80952
17-80964
17-80972
17-81004
17-81026
17-81043

17-81048

18-10025
18-10028
18-10049
18-10055
18-10074
18-10082

18-10113
18-10114
18-10142

18-10155

18-10159
18-10192
18-10217

Crystal Richardson Lynn
Katina Parker
Rosha Patterson Bennett

Pedro A Mass and Sara E
Mass

Dante DeAngelo Daye and
Shannon Huff Daye

Towanda York Rooks
Michelle McCall

Garey M. Ballance

Tisha Patricia Tripp
Johnnie Hawkins, Sr.
Kevin Thomas Cole
Elizabeth Victoria Kearney

Steven Vann Miller and
Jamie Nicole Miller

Renee Craver Joines
Durham Barnes, Jr.
Diana Kaye Herbin
Jessica Pratt Smith
Todd Derek Ferguson
Karen Glenise Adams

Monte Lyle Friedenbach
and Scarlett Renea
Friedenbach

Angela Michelle Moyer
Dale Franklin Williams, Jr.

Michael Earl Jones and
Dorsel Renee Jones

Bobbi Renee Johnson
Peter Robert Boykin
Lakia Shenique McKnight

13
13
13

13

13

13
13
13
13
13
13
13

7

13
13
13
13
13
13

13

13

13

13

13
13
13

09/13/17
09/18/17
09/18/17

09/26/17

09/28/17

11/14/17
11/21/17
11/27/17
11/30/17
12/12/17
12/19/17
12/22/17

12/22/17

01/10/18
01/10/18
01/15/18
01/18/18
01/25/18
01/26/18

02/01/18

02/01/18

02/12/18

02/13/18

02/14/18
02/21/18
02/27/18

N/A
N/A
N/A

N/A

N/A

N/A
N/A
N/A
N/A
N/A
N/A
N/A

N/A

N/A
N/A
N/A
N/A
N/A
N/A

N/A

N/A

N/A

N/A

N/A
N/A
N/A

N/A
N/A
N/A

N/A

N/A

N/A
N/A
N/A
N/A
N/A
N/A
N/A

N/A

N/A
N/A
N/A
N/A
N/A
N/A

N/A

N/A

N/A

N/A

N/A
N/A
N/A
Case 13-11580 Doc77 Filed 07/26/19 Page 26 of 32

18-10236

18-10248

18-10302
18-10333
18-10342
18-10354
18-10387

18-10393

18-10405

18-10421

18-10449

18-10494

18-10601

18-10615

18-10631

18-10640

18-10662

18-10693

18-10752

18-10802

18-10823

18-10830

18-10845

Carmen Marie Chilton
Tamrey Denise Davis
Melvin Kevin Johnson, Jr.

Donald Zeb Ballard and
Deanna Ruth Jarrell

Catalina Criollo Mendez

James David Hutchins and
Carisa Wells Hutchins

Michael Patrick Rulon
Kevin Joseph Corrigan

Kevin Gray Manning and
Jennifer Champagne
Manning

Earlvin Lee Porter
Brian Ashley Austin
Wanda Lea Wilson

Rebecca Perry and Donna
Pearl Brandon

Vance Steven Mundt and
Kathleen Ann Mundt

Cecil Otis Turnage, IT and
Gracie Inez Turnage

Gloria Carolyn Bailey
Randolph Graves

Phillip Reed Gordon and
Minkyong Im Gordon

John Christian Fitell

Reggie Alexander Young
and Michelle Leigh Young

John Charles Jones

Clyde William Tate and
Sherry Dianne Tate

Tanetta Shekima Gatlin
Kelley

13
13
13

13

13

13

13

13

13

13
13
13

13

13

13

13
13

13

13

13

13

13

13

02/28/18
03/02/18
03/20/18

03/27/18
03/28/18
03/29/18
04/09/18
04/10/18

04/13/18
f

04/17/18
04/24/18
05/04/18

05/31/18
06/04/18

06/10/18

06/12/18
06/15/18

06/25/18
07/12/18
07/26/18
07/31/18

07/31/18

08/02/18

N/A
N/A
N/A

N/A

N/A

N/A

N/A

N/A

N/A

N/A
N/A
N/A

N/A

N/A

N/A

N/A
N/A

N/A

N/A

N/A

N/A

N/A

N/A

N/A
N/A
N/A

N/A

N/A

N/A

N/A

N/A

N/A

N/A
N/A
N/A

N/A

N/A

N/A

N/A
N/A

N/A

N/A

N/A

N/A

N/A

N/A

 
Case 13-11580 Doc77 Filed 07/26/19 Page 27 of 32

18-10862
18-10868

18-10896
18-1098]
18-10991
18-11055

18-11135

18-11149
18-11197
18-11200

18-11234
18-11280
18-11377
18-11382

18-11389

18-11395
18-5001]
18-50026
18-50098
18-50152
18-5019]

18-50217
18-50227

18-50231

Carla Alison Taylor

Ricky McDarold Graves
and Kelli Lane Graves

Cedric Von Garland
Katrina Anne Goens
Marilyn Adell Smith
Michael Jerome Farrington

Jeffrey Lee Venable, Jr. and
Kathleen Elizabeth Ramsey

Felix Mantilla Drye and
Doretha McClary Drye

Gregory Leon Henderson

Ronald Gene Davis and
Nannetta Kaye Davis

Marshall Kenneth Smith
Natalie Loretta Jones
Florence Washington Bell
Charles Michael Caldwell

Douglas Kennard Morehead
and Stephanie Bruce
Morehead

Larry Cornelius Thorpe, Jr.
and Linnette Eugenia
Thorpe

Janice Bledsoe Whitaker
Sharolyn Harry Clark

Brenda Kay Richardson
Neal

Sharon Annette Baynes

Tonya Renea Carpenter
Gaither

Karen Kearney Flynt
Florence Hart Wilkes

Jimmy Dale Gardner and

13

08/08/18

08/09/18

08/17/18
09/07/18
09/10/18
09/27/18

10/17/18

10/22/18

10/31/18

10/31/18

11/13/18
11/27/18
12/31/18
12/31/18

12/31/18

12/31/18

01/04/18

01/10/18

01/31/18

02/14/18

02/21/18

02/28/18
02/28/18

03/01/18

N/A

N/A

N/A
N/A
N/A
N/A

N/A

N/A

N/A

N/A

N/A
N/A
N/A
N/A

N/A

N/A

N/A

N/A

N/A

N/A

N/A

N/A
N/A

N/A

N/A

N/A

N/A
N/A
N/A
N/A

N/A

N/A

N/A

N/A

N/A
N/A
N/A
N/A

N/A

N/A

N/A

N/A

N/A

N/A

N/A

N/A
N/A

N/A
Case 13-11580 Doc77 Filed 07/26/19 Page 28 of 32

18-50239

18-5024]
18-50251
18-50260

18-50274

18-50317

18-50405
18-50459

18-50464

18-50470

18-50471

18-50498

18-50527
18-50542
18-5057]
18-50584
18-50593

18-50601

18-50635

18-50641

18-50657

Gayle Johnson Gardner
Chenoa Michael Brown
Virgil Junior Goodwin

Jason Hillard and Jessica
Hillard

Brenda Sue Leonard

Steven Tevis Brown and
Jana Karen Brown

Von Eric Martin and Kelly
Nichols Martin

Jennifer C LaForce
Tina Thompson Burnette

Terry Wayne Mabry and
Rhonda Clawson Mabry

Dustin Keith Smith

Jon Boyd Manolovich and
Kimberly Johnson
Manolovich

Gary Lynn Young
Wilma Jean Ward
Robert Scofield Smith
Michael David Beverly
Linda Martin Gant
Bonnie Hicks McKinney

Fletcher Adam McMillan,
Jr. and Kenya Rachelle
Gray

Joseph Aaron Kent and
Alyson Elizabeth Kent

Robert William
Montgomery and Kathy
Lynn Montgomery

Orlando Obed Yambo and
Awilda Yambo

Joseph Elliott, Jr. and

13
13

13

13

13

13

13
13

13

13

13

13
13
13
13
13

13

13

13

13

03/02/18
03/05/18

03/06/18

03/09/18

03/14/18

03/24/18

04/19/18
05/02/18

05/02/18

05/04/18

05/04/18

05/14/18
05/21/18
05/23/18
05/31/18
06/05/18
06/07/18

06/08/18

06/20/18

06/20/18

06/25/18

N/A
N/A

N/A

N/A

N/A

N/A

N/A
N/A

N/A

N/A

N/A

N/A
N/A
N/A
N/A
N/A
N/A

N/A

N/A

N/A

N/A

N/A
N/A

N/A

N/A

N/A

N/A

N/A
N/A

N/A

N/A

N/A

N/A
N/A
N/A
N/A
N/A
N/A

N/A

N/A

N/A

N/A
Case 13-11580 Doc77 Filed 07/26/19 Page 29 of 32

18-50680
18-50728
18-50757

18-50797

18-50812
18-50813

18-50834
18-50836
18-50870

18-50968

18-51029
18-51052
18-51072

18-51077
18-51085

18-51090

18-511 14

18-51116
18-5117
18-5115]

18-51171

18-51186

18-51213

Adrian Nicole Smith-Elliott
Roy Clinton Gough
Patricia Eleene Murphy

Nathaniel Dewitte
McCullough, Jr. and Julie
Adele McCullough

Natalie Leann Addison
Suzanne Belt

Charles Henry McDonald
and Janice Gibson
McDonald

William Darryl Grooms
Marcus Twain Gipson

William Theodore Messer
and Anna Jean Paris Messer

Jerome Antonio Rhodes
Letha Ann Townsend
Beverly Phillips

Kelann Elizabeth Elliott-
Kennedy

La'Toya Brown Chambers

Jerry Lee Heilman and Jill
Nicole Kimball-Heilman

Richard Carmine Allivato
and Karen Frances Allivato

James Philip Friddle
Richard Burgess Sousa
Edward Michael Watson

Joshua David Horton and
Kimberly Rachel Horton

James Bradley Poole

Reggie Lamont Brown, Sr.
and Juanita Copeland-
Brown

13
13
13

13

13
13

13

13

13

13

13
13
13

13

13

13

13

13

13

13

06/28/18
07/16/18
07/25/18

08/02/18

08/07/18
08/07/18

08/15/18

08/15/18

08/22/18

09/13/18

10/02/18
10/09/18
10/15/18

10/16/18

10/18/18

10/18/18

10/26/18

10/26/18
10/26/18
11/06/18

11/14/18

11/19/18

11/29/18

N/A
N/A
N/A

N/A

N/A
N/A

N/A

N/A

N/A

N/A

N/A
N/A
N/A

N/A

N/A

N/A

N/A

N/A
N/A
N/A

N/A

N/A

N/A

N/A
N/A
N/A

N/A

N/A
N/A

N/A

N/A

N/A

N/A

N/A
N/A
N/A

N/A

N/A

N/A

N/A

N/A
N/A
N/A

N/A

N/A

N/A
Case 13-11580 Doc77 Filed 07/26/19 Page 30 of 32

18-51249

18-51251

18-51302
18-51307
18-80021

18-80032

18-80043
18-80048
18-80078
18-80099
18-80100
18-80130
18-80135
18-80148
18-80185

18-80194
18-80242
18-80315
18-80320

18-80334

18-80336

18-8034]
18-80368

Randall Reid Cruse

David Arthur Wheeler, Jr.
and Nivea Maria Costa-
Wheeler

Cheryl Evonne Jackson
Cory Allen Ratchford
Nancie Welsh Benson

Anthony Rochell Mitchell
and Sylvia Thornton
Mitchell

Mary Ann Hargrove

James Samuel Martin and
Peggy Michaelis Martin

Mary Elizabeth Bradford

Tom Christmas
Washington, II] and Paula
Jean Washington

Angela Makisha Clark
Norman Watson Davis, Jr.

Dianisha Sheree
Arrambidez

Teresa Lashone Noell

Marvin Hernandez Sta Ana

and Anabel Yonson Sta Ana

Yolanda Latisha Covington
Luster James Crisp

Edd Lee Vann

Marcie Ann Brodie

Lonnie Ray Bibey and
Sharon Marie Bibey

Richard Anthony Mitchell
and Marisa Suzanne
Mitchell

Jennifer Michelle Campbell

Richard Alston, Jr.

13

13

13

13

13

13

12/11/18

12/11/18

12/21/18
12/27/18
01/10/18

01/16/18

01/22/18

01/22/18

02/01/18

02/13/18

02/13/18

02/22/18

02/23/18

02/28/18

03/15/18

03/19/18
03/29/18
04/27/18
04/30/18

05/08/18

05/08/18

05/09/18
05/15/18

N/A

N/A

N/A
N/A
N/A

N/A

N/A

N/A

N/A

N/A

N/A

N/A

N/A

N/A

N/A

N/A
N/A
N/A
N/A

N/A

N/A

N/A
N/A

N/A

N/A

N/A
N/A
N/A

N/A

N/A

N/A

N/A

N/A

N/A

N/A

N/A

N/A

N/A

N/A
N/A
N/A
N/A

N/A

N/A

N/A
N/A
Case 13-11580 Doc77 Filed 07/26/19 Page 31 of 32

18-80400
18-8041]
18-80431

18-80449

18-80455
18-80479
18-80516

18-80536
18-80560
18-80578
18-80579

18-80793

18-80809

18-80832
18-80834

18-80841

18-80845
18-80875
18-80886
18-80913
18-80955
19-10113
19-10122

19-10131

19-10135

Shirley Thorpe Burton

Walter Clinton Jones and
Crystal Lynn Jones

Rosa Adelaida Lopez

Richard W Gebo and Rosa
Linda Gebo

Bartholomew Major Barnes
and Lanette M. Barnes

Timothy Dallas Fuller, Jr.

Matthew Chinweze Anagor
and Rita Uchenna Anagor

Carolyn D Murphy
Geraldine Bullock
Teresa Kay Lewis
Sherry Shavon Harris

William Anthony Bailey
and Virginia Barham Bailey

Bradley L Tribble and
Dolores S. Tribble

Frances Louise Williams
Christina Lynn Powers
James A Royster
Michelle Danley Brewer
Tonia Taylor Murtagh
Ashley Marie Dunn
Casey Elaine Sturgess
Helen Louise Barnes
Caryl E Kelso

Michelle Ann Pupello

William Keith Farlow and
Jennifer Renshaw Farlow

Calvin Dean Lea

13

13

13

13

13

13
13
13
13

13

13

13
13
13
13
13
13
13
13
13
13

13

13

05/24/18

05/31/18

06/11/18

06/20/18

06/22/18

06/29/18

07/16/18

07/25/18
08/03/18
08/13/18
08/13/18

10/25/18

10/31/18

11/08/18
11/09/18
11/13/18
11/14/18
11/26/18
11/29/18
12/07/18
12/28/18
01/31/19
02/01/19

02/04/19

02/05/19

N/A

N/A

N/A

N/A

N/A

N/A

N/A

N/A
N/A
N/A
N/A

N/A

N/A

N/A
N/A
N/A
N/A
N/A
N/A
N/A
N/A
N/A
N/A

N/A

N/A

N/A

N/A

N/A

N/A

N/A

N/A

N/A

N/A
N/A
N/A
N/A

N/A

N/A

N/A
N/A
N/A
N/A
N/A
N/A
N/A
N/A
N/A
N/A

N/A

N/A
19-10216
19-50040
19-50052

19-50059

19-50063

19-50078

19-5010]
19-80050

19-80100

19-80122

Louise Hampton Scales
Ginger Keasler Gardner
William Craig Brendle

Ryan Len Walton and
Sharon Fay Coe Walton

Kevin Kenneth Cunningham
and Yulonda Green
Cunningham

Brian Keith Proctor and
Janie Moses Proctor

Lauri Ann Dansereau
Phyllis Taylor Parker

Marshall R Jones, Jr. and
Scarlet L Jones

Carlos Alberto Savinon

13
13
13

13

13

13

02/28/19
01/17/19
01/18/19

01/22/19
01/23/19

01/28/19

02/01/19
01/23/19

02/08/19

02/18/19

Case 13-11580 Doc77 Filed 07/26/19 Page 32 of 32

N/A
N/A
N/A

N/A

N/A

N/A

N/A
N/A

N/A

N/A

N/A
N/A
N/A

N/A

N/A

N/A

N/A
N/A

N/A

N/A
